DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               A.A., the father,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN & FAMILIES and
                    GUARDIAN AD LITEM PROGRAM,
                             Appellees.

                               No. 4D17-3079

                           [January 26, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Senior Judge; L.T. Case No.
502015DP300724.

   Gary L. Pickett, West Palm Beach, for appellant.

   David P. Krupski, Sanford, for appellee Guardian Ad Litem Program,
and Meredith K. Hall of Children’s Legal Services, Bradenton, for appellee
Florida Department of Children & Families.

PER CURIAM.

   Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.